Citation Nr: 0025958	
Decision Date: 09/28/00    Archive Date: 10/04/00

DOCKET NO.  96-36 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
lumbosacral strain.

2.  Entitlement to an evaluation in excess of 10 percent for 
hemorrhoids.  

3.  Entitlement to an evaluation in excess of 10 percent for 
residuals of frostbite of the right hand, left hand, right 
ear, left ear, right foot, and left foot.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


REMAND


The veteran had active duty from August 1950 to August 1955, 
and from October 1955 to September 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Houston, Texas, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The issues of entitlement to a compensable evaluation for 
bilateral hearing loss, service connection for renal cell 
carcinoma as a result of exposure to herbicides, and service 
connection for lumbar spondylosis and spinal stenosis with 
herniated L4 to L5 were included in the veteran's June 1996 
statement of the case, as well as his July 1996 substantive 
appeal.  However, the veteran withdrew these appeals in a 
statement received in January 1997.  Therefore, they are not 
currently before the Board.

The record indicates that the evaluation of the veteran's 
lumbosacral strain was increased to 20 percent in an April 
2000 rating decision promulgated during the course of the 
veteran's current appeal.  This rating decision also 
increased the evaluation for the veteran's hemorrhoids to 10 
percent, and the evaluations for the veteran's frostbite of 
the right hand, left hand, right ear, left ear, right foot, 
and left foot were increased to 10 percent each.  He has not 
indicated that he is satisfied with these evaluations.  A 
veteran is generally presumed to be seeking the maximum 
benefit allowed by law and regulation, and a claim remains in 
controversy where less than the maximum available benefit is 
awarded.  AB v. Brown, 6 Vet. App. 35 (1993).  Therefore, 
each of these claims remain on appeal to the Board. 

The veteran contends that his service connected disabilities 
have increased in severity to such a degree that higher 
evaluations are warranted.  

Initially, the Board finds that the veteran's claims are 
"well-grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a); that is, plausible claims have been presented.  
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  An allegation of 
increased disability is sufficient to establish a well-
grounded claim seeking an increased rating.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  

In an April 1995 statement, the veteran indicated that he had 
been declared totally disabled by the Social Security 
Administration (SSA).  He stated that he was receiving 
disability benefits.  The SSA decision that awarded the 
veteran disability benefits and the medical records relied 
upon by this decision are not contained in the claims folder, 
and there is no indication that an attempt has been made to 
obtain these records.  Therefore, the Board finds that an 
attempt must be made to obtain these records and associate 
them with the claims folder.  

A review of the claims folder reveals that the veteran was 
last afforded VA examinations of his service connected 
disabilities in November 1996.  Additional examinations were 
scheduled for October 1999, but the veteran did not report.  
However, it appears that the veteran underwent a change of 
address during this period, and that the notice to report for 
his examinations was mailed to the old address.  An April 
2000 supplemental statement of the case that informed the 
veteran that he could have his examinations rescheduled was 
also mailed to the old address, and was returned.  There is 
no indication that the veteran has ever been made aware that 
he failed to report for VA examinations.  As the veteran's 
current address appears to have now been obtained, and as the 
most recent correspondence to him has not been returned, the 
Board finds that the veteran should be rescheduled for 
additional VA examinations in order to determine the current 
severity of his service connected disabilities on appeal.  

Finally, the Board notes that the regulation governing the 
evaluation of frostbite, 38 C.F.R. § 4.104, Diagnostic Code 
7122, has changed during the course of the veteran's claim.  
When a law or regulation changes after a claim has been filed 
or reopened but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
veteran will apply.  Karnas v. Derwinski, 1 Vet. App. 308, 
313 (1991).  Although the RO considered the changed 
Diagnostic Code in its most recent decision, the veteran has 
not been provided with a copy of the new regulation; the only 
supplemental statement of the case to contain the new 
regulation was the April 2000 supplemental statement of the 
case which was returned.  In order to afford the veteran due 
process, the Board finds that both he and his representative 
must be provided with an additional supplemental statement of 
the case that contains the new version of 38 C.F.R. § 4.104, 
Diagnostic Code 7122.  

Therefore, in order to ensure that the VA has met its duty to 
assist the veteran in developing the facts pertinent to the 
claim and to ensure full compliance with due process 
requirements, the case is REMANDED to the RO for the 
following development:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for his service-
connected back disability, hemorrhoids, 
and residuals of frostbite since 1996.  
After securing the necessary releases, 
the RO should obtain these records and 
associate them with the claims folder.  

2.  The veteran should be afforded a VA 
orthopedic examination to determine the 
current severity of his lumbosacral 
strain.  All indicated tests and studies 
should be conducted.  The claims folder 
should be made available to the examiner 
for review before the examination.  The 
examiner(s) should comment on the 
functional limitations, if any, caused by 
the veteran's service connected 
lumbosacral strain.  With respect to the 
subjective complaints of pain, the 
examiner is requested to specifically 
comment on whether pain is visibly 
manifested on movement of the joints, the 
presence and degree of, or absence of, 
muscle atrophy attributable to the 
service connected disability, the 
presence or absence of changes in 
condition of the skin indicative of 
disuse due to lumbosacral strain, or the 
presence or absence of any other 
objective manifestation that would 
demonstrate disuse or functional 
impairment due to pain attributable to 
lumbosacral strain.  The presence or 
absence of weakness, incoordination, and 
excess fatigability should also be noted, 
and any additional functional limitation 
as a result of these factors should be 
described.  

3.  The veteran should be afforded a VA 
examination by the necessary 
specialist(s) to determine the severity 
of his service connected residuals of 
frostbite.  All indicated tests and 
studies should be conducted.  The claims 
folder should be made available to the 
examiner for review before the 
examination.  

4.  The veteran should be afforded a VA 
examination to determine the severity of 
his hemorrhoids.  All indicated tests and 
studies should be conducted.  The 
examiner must provide a thorough 
description of the appellant's service-
connected hemorrhoids and any secondary 
symptomatology such as anemia or 
fissures.  The claims folder should be 
made available to the examiner for review 
before the examination.  

5.  The RO should obtain from the SSA the 
records pertinent to the veteran's claim 
for Social Security disability benefits 
as well as the medical records relied 
upon concerning that claim, and associate 
them with the claims folder.  

6.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record to ensure that all the development 
requested by this remand has been 
completed.  The examination reports must 
be reviewed to ensure that the 
information provided is sufficient for 
the evaluation of each of the veteran's 
service connected disabilities under the 
appropriate rating codes.  Then, the RO 
should review the veteran's claims to see 
if the additional evidence provides for 
increased evaluations.  The veteran's 
service connected frostbite disabilities 
must be evaluated under both the new and 
old versions of 38 C.F.R. § 4.104, 
Diagnostic Code 7122, and the version 
found to be most favorable should be 
applied.  Thereafter, if any benefit 
sought on appeal, for which a notice of 
disagreement has been filed, remains 
denied, the veteran and representative 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.  This 
supplemental statement of the case should 
contain any pertinent laws and 
regulations not previously provided to 
the veteran, including the version of 
38 C.F.R. § 4.104, Diagnostic Code 7122, 
currently in effect.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The veteran is hereby placed on notice that pursuant to 
38 C.F.R. § 3.655 (1999) failure to attend a scheduled VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
A. BRYANT
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



- 7 -


